USDC IN/ND case 3:18-cv-00630-PPS-MGG document 22 filed 12/07/18 page 1 of 1


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 SHAUN L STEELE,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-630-PPS-MGG

 KATHY GRIFFIN,
 BRAD ROGERS,
 JOHN PERRY,
 SHARON HAWK,
 CPL DOERING,
 AMY CLARK,
 JENNIFER FARMER,
 KIMBERLY SMITH,
 MS LAUREN,
 CHARMONIQUE GREEN,

                     Defendants.

                                          ORDER

       Shaun L. Steele, a pro se prisoner, filed a request for the complaint to be served on

the defendants. This motion is unnecessary. The complaint will be served after it is

screened pursuant to 28 U.S.C. § 1915A if the court finds that it states a claim.

       For these reasons, the court DENIES the request for service (ECF 21).

       SO ORDERED this December 7, 2018.


                                                        s/Michael G. Gotsch, Sr.
                                                        Michael G. Gotsch, Sr.
                                                        United States Magistrate Judge
